770 A.2d 253 (2001)
167 N.J. 155
RAMAPO BRAE CONDOMINIUM ASSOCIATION, INC.; Diane Bennett; Zachary & Anne Allegretti; Ileen Channer; Joseph & Leslie De Meo; Dorothy Natale; Paul & Lucine Baumgart; Hermat & Rola Barkho; Vojtech & Judy Cerny; Fermin & Nancy Diaz; Alice Boyd-Williams; Rajendra & Surya R. Patel; David & Nancy Violette; James & Debra Burnette; Henry & Show-Ling Ho; Thomas & Janet Hamill; Robert & Rhonda Smith; Peter & Maryjane Durante; Harold & Tammy Brendel; Scott & Linda Goodwin; Raymond & Laura Mc Donald; Steven & Veronica Marino; Carl & Janice Arnold; Sandra Boyd; Victor & Kathleen Velasquez; *254 Dinesh & Bahrti Sanghvi; Gloria Melendez; Enrique & Alba Vitery; Guillermo & Maria Escobar; Jo Ann Wargo; John & Rose Marie Adamkovich; Thomas & Nancy Vetter; Charles & Dianne Mc Cready; Steven & Sharlene Scherer; Kampi & Tara Pragdat; Jirina Mandic and Albert & Sarah Yip, Plaintiffs-Appellants and Cross-Respondents,
v.
BERGEN COUNTY HOUSING AUTHORITY, properly identified as Housing Authority of Bergen County, Defendant-Respondent and Cross-Appellant, and
North American Housing Corporation; T.R. Arnold & Associates; Residential Warranty Corporation and Merchants and Business Mens Insurance Company, Defendants-Respondents, and
E.O. D'Alessandro, Inc., a/k/a E.O. D'Alessandro Garden Center; ABC Corp.; XYZ Corp.; Tarquini & Elkin/Sobolta, Architects and Planners; ZZZ Architects, Inc.; John Does, as fictitious names for unknown members of the Bergen County Housing Authority and Township of Mahwah, Defendants, and
Ufheil Construction, Co., Inc.; Joseph Ferrante d/b/a J.F. Construction; G. & M Roofing Service, Inc.; Jaslo Corporation T/A Giordano Plumbing and Heating, Inc.; Tek Electric, Ins.; William L. Wissing, P.E., L.S.; Wissing Engineering Associates; Costic Balut & Associates; Hoover Treated Wood Products, Inc.; Abc Corporation 1 Through X; and XYZ Corporation 1 Through X (said name being fictitious and presently unknown and undetermined), Third-Party Defendants, and
Meridian Construction, Co., Inc., Third-Party Defendant-Respondent.
Supreme Court of New Jersey.
Argued January 3, 2001.
Decided April 30, 2001.
John F. Darcy, Morristown, argued the cause for appellants and cross-respondents (McElroy Deutsch & Mulvaney, attorneys. Mr. Darcy and Kevin P. Harkins, on the briefs).
Terrence J. Corriston, Hackensack, argued the cause for respondent and cross-appellant (Breslin & Breslin, attorneys).
Thomas J. Perry, Morristown, argued the cause for respondents Residential Warranty Corporation and Merchants and Business Mens Insurance Company (Riker, Danzig, Scherer, Hyland & Perretti, attorneys).
Frank M. Coscia, Hackensack, argued the cause for respondents North American Housing Corporation and T.R. Arnold & Associates (Gallo Geffner Fenster, attorneys).
John G. Tinker, Jr., Cedar Knolls, argued the cause for respondent Meridian Construction Co., Inc. (Leary, Bride, Tinker & Moran, attorneys).
*255 PER CURIAM
The judgment is affirmed, substantially for the reasons expressed in Judge Wefing's opinion of the Appellate Division, reported at 328 N.J.Super. 561, 746 A.2d 519 (App.Div.2000).
For affirmanceChief Justice PORITZ and Justices STEIN, COLEMAN, LONG, VERNIERO, LaVECCHIA and ZAZZALI7.
Opposednone.